Citation Nr: 0102695	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington





THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for nonservice-connected 
disability pension benefits based on character of discharge.





INTRODUCTION

The veteran had active duty from January 1954 to July 1957. 
This matter comes on appeal from a July 1999 decision by the 
Seattle VA Regional Office.



FINDINGS OF FACT

1.  An unappealed VA administrative decision in June 1984 
held that the appellant's other than honorable discharge in 
July 1957 was issued under dishonorable conditions and 
therefore precluded VA benefits other than health care under 
Chapter 17, Title 38.

2. The additional evidence received into the record after the 
June 1984 VA administrative decision either does not bear 
directly and substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.   


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of eligibility for nonservice-connected disability 
pension benefits based on character of discharge. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

The veteran has attempted to pursue his entitlement to 
nonservice-connected disability pension benefits. The RO has 
denied this claim on the basis that an administrative 
decision in June 1984 held that the appellant's other-than-
honorable discharge from service in July 1957 was issued 
under dishonorable conditions for the purposes of VA benefits 
other than health care. 

The threshold determination in this matter is whether the 
appellant is a "veteran" who is eligible for VA benefits 
besides health care based on his period of military service. 
38 U.S.C. § 101(2); see Holmes v. Brown, 10 Vet.App. 38, 40 
(1997). The term "veteran" is defined under section 101(2) as 
someone who has served "in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable." Under 38 C.F.R. § 
3.12(d)(4) (2000), a discharge under other than honorable 
conditions for willful and persistent misconduct will render 
a claimant ineligible for veterans benefits. See Struck v. 
Brown, 9 Vet. App. 145 (1996). A disability claim that was 
previously the subject of a final denial based on the 
character of the claimant's discharge is subject to reopening 
under 38 U.S.C. § 5108. D'Amico v. West, 209 F.3d 1322, 1326-
27 (Fed. Cir. 2000), vacating 12 Vet. App. 264 (1999). Beck 
v. West, 13 Vet.App. 535 (2000). As the June 1984 VA 
administrative decision was not appealed, it is considered to 
be final. 38 U.S.C.A. § 7105 (West 1991). 

The June 1984 VA administrative decision, in pertinent part, 
was as follows:

The veteran entered the Air Force at the age 
of 18 on Jaunary (sic) 19, 1954.  On February 
9, 1956 he was discharged for the purpose of 
re-enlistment which he did on February 10, 
1956.  He was given an other-than-honorable 
discharge on July 8, 1957.  He was not 
eligible for complete separation on July 9, 
1956.  The end of his first obligated period 
of service was January 18, 1958.

According to the veteran's service records, he 
received three Article 15's and three Summary 
Court-Martials.  The Article 15's were for 
disobeying a lawful order, twice for failure 
to repair and for leaving his place of duty.  
The Court-Martials were for going AWOL for a 
total of seven days (two days in November 
1956, three in January 1957 and two in April 
1957).  Three of the veteran's supervisors 
discussed his conduct with him in addition to 
counseling by the adjutant and his commanding 
officer.  These sessions did not help.  For 
this reason, he was given an other-than-
honorable discharge.

The veteran wrote us that his Article 15's 
were for going AWOL and he did this to find 
his wife and son. The veteran was married in 
July 1956. His wife left him, apparently for 
another man. She was pregnant at the time.  
His son was born in February 1957.

The veteran's service records stated, however, 
that "he was interested in an 18 year old girl 
at Fort Lewis which might explain his tendency 
to appear at McChord Air Force Base
when he goes AWOL."  The veteran also told the 
military he thought his wife was in Spokane, 
Washington.

The veteran's psychiatric exam showed an 
immature, emotionally unstable and impulsive 
person but one who did possess sufficient 
capacity to distinguish between right from 
wrong.  He should be able to adhere to the 
right and refrain from the wrong and is 
considered to be mentally responsible for his 
acts.

The June 1984 decision noted that according to 38 C.F.R. § 
3.12(D)(4), a discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  It was held that the recorded facts 
established a definite pattern of willful and persistent 
misconduct not just by the appellant's AWOL time, but by his 
actions while on duty, and therefore his discharge was under 
dishonorable conditions.

Evidence submitted subsequent to the June 1984 VA 
administrative decision includes statements by the appellant 
and by friends of the appellant in support of his claim. 

In January 2000, the appellant related that within the time 
before leaving the service, he had lost two sisters, and his 
mom and dad. He said he made no excuses to be other than the 
person to blame for three Article 15's. He explained that he 
was a very young, foolish, immature person trying to upright 
a badly fallen marriage. He didn't feel his service time was 
anything other than quality work; he served as an "A&E" 
mechanic, jet engine mechanic. In the Philippines he was the 
crew chief on a C4S, L20 andAT6. He went on to say that he 
never let his personal life interfere in any of his 
positions. The statements by B.R., W.B., J.L., and H.C., 
friends of the appellant, all of whom made his acquaintance 
many years after his discharge from service, attest to his 
good character. 

The above evidence is new, but not material, as it does not 
bear directly and substantially upon the specific matter 
under consideration, or, in the case of the January 2000 
statement of the appellant, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. The veteran's friends have no personal knowledge 
of the events that led to his discharge from service. The 
veteran, although illuminating to some degree actions that 
took place while he was on active duty, does not contest that 
he committed the offenses that led to his other-than-
honorable discharge. The facts supporting the June 1984 VA 
administrative decision remain the same. Accordingly, the 
Board finds the June 1984 VA administrative decision barring 
VA benefits other than health care is final. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been submitted to reopen a 
claim of eligibility for nonservice-connected disability 
pension benefits based on character of discharge



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

